Title: Patrick Gibson to Thomas Jefferson, 27 October 1817
From: Gibson, Patrick
To: Jefferson, Thomas


                    
                        
                            Sir
                            Richmond 
              24 27th Octr 1817—
                        
                        I wrote to you on the 9th Inst with a/Sales and Accot Currt to the 1st Inst and have now to advise you the receipt of 43 bls: of your flour, of which 6 are fine—and to inclose you a note for your signature to renew the one due at the US. bank on the 12th proxo
                        
                            With much respect I am Your obt Servt
                            Patrick Gibson
                        
                    
                    
                        I can find no cotton of good quality in this place, there are but 3 bales and those very indifferent—
                    
                